DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 - 20 of U.S. Patent No. 11,387,974 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the current application is directed to a random access with bandwidth part switch..
For claim 1, U.S. Patent claims triggering a random access procedure at a user equipment to which a first uplink bandwidth part and a second uplink bandwidth part are configured within a single cell, wherein the first uplink bandwidth part does not support a random access channel for the random access procedure and the second uplink bandwidth part supports a random access channel for the random access procedure; switching at the user equipment from the first uplink bandwidth part to the second uplink bandwidth part upon the triggering of the random access procedure, wherein the switching is autonomously performed by the user equipment; and performing the random access procedure at the user equipment using the random access channel configured at the second uplink bandwidth part (see claim 1).
For claim 2, U.S. Patent claims wherein the switching comprises the user equipment autonomously deactivating the first uplink bandwidth part and activating the second uplink bandwidth part (see claim 2).
For claim 3, U.S. Patent claims further comprising: switching at the user equipment an active downlink bandwidth part together with the switching from the first uplink bandwidth part to the second uplink bandwidth part (see claim 3).
For claim 4, U.S. Patent claims further comprising: receiving at the user equipment a contention resolution message from a network entity as part of the random access procedure, wherein the switching of at least one of the first uplink bandwidth part or the downlink bandwidth part occurs upon the receiving of the contention resolution message (see claim 4).
For claim 5, U.S. Patent claims wherein the network entity may be included in a primary cell or a secondary cell (see claim 5).
For claim 6, U.S. Patent claims further comprising: selecting at the user equipment the second uplink bandwidth part based on at least one of an implementation of the user equipment, a default or an initial bandwidth part, a logical channel that triggers the random access procedure, or a priority of the logical channel (see claim 6).
For claim 7, U.S. Patent claims at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform a process, the process comprising: trigger a random access procedure to which a first uplink bandwidth part and a second uplink bandwidth part are configured within a single cell, wherein the first uplink bandwidth part does not support a random access channel for the random access procedure and the second uplink bandwidth part supports a random access channel for the random access procedure; switch from the first uplink bandwidth part to the second uplink bandwidth part upon the triggering of the random access procedure, wherein the switching is autonomously performed by the apparatus; and perform the random access procedure using the second uplink bandwidth part (see claim 7).
For claim 8, U.S. Patent claims wherein the switch comprises the apparatus autonomously deactivating the first uplink bandwidth part and activating the second uplink bandwidth part (see claim 8).
For claim 9, U.S. Patent claims wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: switch an active downlink bandwidth part together with the switching from the first uplink bandwidth part to the second uplink bandwidth part (see claim 9).
For claim 10, U.S. Patent claims wherein the switching of the active downlink bandwidth part occurs when the triggered random access procedure is at least one of a contention-based random access procedure or a contention-free random access procedure (see claim 10).
For claim 11, U.S. Patent claims wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: receive a configuration indication from a network entity; and select the second uplink bandwidth part from a plurality of bandwidth parts based on the configuration indication (see claim 11).
For claim 12, U.S. Patent claims wherein the plurality of bandwidth parts are configured to the apparatus within the single cell (see claim 12).
For claim 13, U.S. Patent claims wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: select the second uplink bandwidth part based on at least one of an implementation of the apparatus, a default or an initial bandwidth part, a logical channel that triggers the random access procedure, or a priority of the logical channel (see claim 13).
For claim 14, U.S. Patent claims wherein the apparatus is in a radio resource control connected state during the triggering of the random access procedure (see claim 14).
For claim 15, U.S. Patent claims wherein a time alignment timer is considered expired (see claim 15).
For claim 16, U.S. Patent claims wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: receive a contention resolution message from a network entity as part of the random access procedure, wherein the switching of at least one of the first uplink bandwidth part or the downlink bandwidth part occurs upon the receiving of the contention resolution message (see claim 16).
For claim 17, U.S. Patent claims wherein the network entity may be included in a primary cell or a secondary cell (see claim 17).
For claim 18, U.S. Patent claims wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: select the second uplink bandwidth part based on at least one of a numerology or a frequency of the random access channel (see claim 18).
For claim 19, U.S. Patent claims wherein the triggering of the random access procedure occurs after a beam failure is detected by the apparatus (see claim 19).
For claim 20, U.S. Patent claims a omputer program product comprising a non-transitory computer- readable medium bearing computer program code embodied therein for use with a computer, the computer program code comprising: code for triggering a random access procedure at a user equipment to which a first uplink bandwidth part and a second uplink bandwidth part are configured within a single cell, wherein the first uplink bandwidth part does not support a random access channel for the random access procedure and the second uplink bandwidth part supports a random access channel for the random access procedure; code for switching at the user equipment from the first uplink bandwidth part to the second uplink bandwidth part upon the triggering of the random access procedure, wherein the switching is autonomously performed by the user equipment; and code for performing the random access procedure at the user equipment using the random access channel configured at the second uplink bandwidth part (see claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464